Title: John Adams to Philip Mazzei, 26 Jun. 1786
From: Adams, John
To: Mazzei, Philip


          
            
              Dr. Sir
            
            

              
                London
              

              June 26. 1786
            
          

          The insinuation of the Abby Raynal, mentioned in your Letter of the 17th
            that “the Savages were to be dispossessed of Lands which they would not cultivate” is
            injurious.
          The first settlers of New England, as well as of the other parts of
            America were scrupulous to purchase the title of the Indians, wherever they planted—In a course of many years
            practice in the Courts of Law I have had a great oppertunity of knowing this fact—There
            is scarcely a suit concerning Land, in which the titles & Pretensions are not
            traced back to Indian Deeds—
          The Immolation of Children of ten years old is a fiction of some
            Brain or other. The Abby I suppose found it in some News Paper Pamphlet or other
            Repository of political Lyes, He could have no motive to adopt it, if he had not
            supposed it to be true, but any Person in the least acquainted with the true
            history of the Country would have corrected it—I have not seen Mr. Appleton when I do, I will remind him of his promise to you—
          
            
              John Adams
            
          
        